Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1,5-6,14,16-17,44,48-49,57,59-60 are allowed.
The following is an examiner’s statement of reasons for allowance:
In claims 1,14,44,57 the prior art fails to disclose sending, by a network device, first indication information, wherein the first indication information is used for indicating a format of a first downlink control channel from multiple formats, wherein the first downlink control channel is used for carrying hybrid automatic repeat request (HARQ) feedback information directed for a physical uplink shared channel (PUSCH) of at least one terminal device, wherein the multiple formats comprise a first format and a second format, wherein both the first format and the second format comprise at least one bit unit, wherein each bit unit comprises at least one bit and is capable of carrying feedback information of one PUSCH, wherein different bit units are capable of carrying feedback information of different PUSCHs, wherein the number of bit units in the first format is less than the number of bit units in the second format.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nogami et al. (US Pub.2017/0019915; User Equipment Base station and Methods for License Assisted Access ( LAA));
Papasakellariou et al. ( US Pub.2014/0293843; Downlink Signaling for Adaptation of an Uplink-Downlink  Configuration in TDD Communication System).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413